Citation Nr: 0010073	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness of the legs.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1990 to January 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO rating decision that denied service 
connection for a disability manifested by numbness of the 
legs.  

A review of the record shows that a VA report of the 
veteran's eye examination has been included in the claims 
folder.  The record does not indicate that the RO has 
considered this report in conjunction with the veteran's 
service-connected disabilities and this report is referred to 
the RO for appropriate action.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing the presence of a chronic disability manifested by 
numbness of the legs.


CONCLUSION OF LAW

The claim for service connection for a disability manifested 
by numbness of the legs is denied as not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a disability manifested by 
numbness of the legs; that is, evidence which shows that this 
claim is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy at 81.  "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the record shows that service connection is in 
effect for impairment of visual acuity with visual field 
deficit and diplopia, rated 50 percent; and trigeminal facial 
nerve paralysis, rated 10 percent.

Service medical records show that the veteran was seen in 
September 1992 for complaints of his legs "sleeping on 
him".  No significant abnormalities were found.  The 
assessment was possible tingling sensation to lower 
extremities of unknown etiology.  A medical board evaluation 
in September 1993 shows that he was found to have a 
pterygopalatine fossa mass and that this condition reasonably 
interfered with the performance of his military duties.  His 
case was referred to a physical evaluation board and the 
veteran was retired from service on account of disability.

The post-service medical records, including reports of a VA 
neurological examination in January 1994 and of a VA general 
medical examination in February 1994, do not show the 
presence of a chronic disability manifested by numbness of 
the legs.  A disability must be demonstrated by sufficient 
manifestations in order to identify it.  38 C.F.R. 
§ 3.303(b).  A claim is not well grounded where there is no 
medical evidence showing the presence of the claimed 
disability.  Caluza, 7 Vet. App. 498.

Statements from the veteran are to the effect that he has a 
disability manifested by numbness of the legs that had its 
onset in service, but this lay evidence is not sufficient to 
demonstrate the presence of a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of a chronic disability manifested by 
numbness of the legs, and the claim for service connection 
for such a disability is not plausible.  Hence, the claim is 
denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for a disability manifested by numbness of the 
legs on the merits and finds no prejudice to the veteran in 
appellate denial of the claim as not well grounded.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

The claim for service connection for a disability manifested 
by numbness of the legs is denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 

